Citation Nr: 1545647	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veteran's Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to April 1969, including service in the Republic of Vietnam from August 1967 to April 1969.  He is in receipt of the Vietnam Campaign Medal and the Vietnam Service Medal.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the matter was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This claim was processed using the Virtual Benefit Management System (VBMS).  The Virtual VA electronic claims file contains the October 2014 Board hearing transcript and a November 2013 notification letter.  The remaining documents in the Virtual VA file are either duplicative of those in VBMS or not relevant to the issue on appeal.  

Following the October 2014 Board hearing, the Veteran submitted additional VA medical records and an article regarding one of his alleged in-service stressors.  These records were not accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  However, as the Substantive Appeal was received by the RO in April 2014, the Board will proceed with the initial review of these records.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2014) (providing for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal received after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).



FINDINGS OF FACT

1.   The Veteran was exposed to hostile military activity during his military service in Vietnam. 

2.   The Veteran's alleged combat stressors are consistent with the places, types, and circumstances of his military service in Vietnam.

3.   There is probative evidence of record that shows the Veteran has a current diagnosis of PTSD that is related to stressors experienced while serving in Vietnam.  
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that the requirements of the VCAA have been met.  In light of the fact that the Board is allowing the benefit sought, further explanation of how VA has fulfilled the notice and assistance requirements of the VCAA is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    


Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2013).  Although VA has adopted the DSM-V, VA has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in June 2014.  Therefore, his claim will be considered using the criteria for PTSD set forth in the DSM-IV.  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2014). 

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2). 

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015). 

The Veteran has reported exposure to hostile military activity during his service in the Vietnam War.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was cook, which is not an MOS typically associated with combat or hostile military activity.  However, the Veteran testified that he was subjected to heavy artillery fire during the Tet Offensive; the Veteran was present for this time period.  See Hearing Transcript at 3.  He also reported that he was subjected to multiple rocket and mortar attacks.  See May 2014 Statement in Support of Claim.  In particular, the Veteran recounted an incident where an "ammunition dump" containing highly explosive materials exploded after being hit during a rocket and mortar attack.  See May 2014 Statement in Support of Claim.  

The Veteran also identified the death of an acquaintance, CS, and the death of the commander of the 371st Radio Research Company, Captain JC, as stressors.  He reported that following the mortar attack that killed Captain JC, he returned to his sleeping quarters to discover that his bunk had been ripped apart by shrapnel.  Both deaths during the time period the Veteran was stationed in Vietnam are confirmed.  

Service personnel records confirm that the Veteran served in Vietnam from August 1967 to April 1969.  He was assigned to the Army Security Agency (ASA) 371st Radio Research Company attached to the 1st Air Calvary.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal.  The Veteran has identified stressors that are related to a fear of hostile military activity, including rocket and mortar attacks, and are consistent with the circumstances of the Veteran's service while located in a combat zone during the Vietnam War.  As will be discussed below, the Board also finds that the Veteran has a current diagnosis of PTSD which a VA counselor has related to his identified stressors.  Accordingly, the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the identified in-service stressor event of hostile weapons fire during Vietnam service.  See 38 C.F.R. § 3.304(f).  

As to the current diagnosis requirement, the record reflects that the Veteran receives ongoing individual and group therapy for PTSD.  Additionally, 2014 VA medical records note a diagnosis of chronic PTSD by a VA physician.  Those assessments are based on the Veteran's report of being bombed in Vietnam.  Vet Center records show that a counselor obtained a detailed history from the Veteran regarding his in-service stressors.  The VA counselor noted that the Veteran experienced symptoms of hyperarousal, intrusive memories, nightmares, and irritability and indicated that the Veteran's symptoms were related to his in-service stressors.  Although the VA  physician and the counselor did not explicitly state that the Veteran's diagnosis conformed to the DSM-IV, the assessment addressed all of the applicable criteria.  A clear PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The Board finds that the VA diagnosis has significant probative value as it was detailed and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, there is no conflict in the medical evidence of record as to the Veteran's diagnosis or opposing medical nexus opinion.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD which has been shown by competent and probative medical evidence of record to be connected to his fear of hostile military or terrorist activity during service.  

Accordingly, the Veteran's claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2015).  


ORDER

Service connection for PTSD is granted. 



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


